 In the-Matter Of WILSON & CO., INC.andUNITED CANNERY AGRICUL-TURAL PACKING AND ALLIED WORKERS OF AMERICA, LOCAL 216,AFFILIATED WITH THE COMMITTEE FOR INDUSTRIAL ORGANIZATIONCase No. C-863.-Decided .August 7, 1940Jurisdiction:produce packing industry.Unfair Labor PracticesIn General:responsibility of employer for acts of supervisory employees.Company=Dominated Union:Employer's participation through its agents in forma-tion of and in solicitation of members for-contribution of support to: furnish-ing meeting place to-discrimination against members of rival outside union.Discrimination:refusal to reinstate laid-off employees for union membership andactivities.Remedial Orders:reinstatement and back pay awarded; company-dominatedunion disestablished.Mr. Thurlow Smoot,andMr. Lee Loevinger,for the Board. 'Mr. James D. Cooney,andMr. Marshal Wiedel,of Chicago, Ill., forthe respondent.Mr. Thomas H. Quinn,of Faribault, Minn., for the Club.Mr. Ralph Helstein,for the Minnesota State Industrial Council,Committee for Industrial Organization.Mr. Harry A. Sellery, Jr.,andMr.HenryJ. Fox,ofcounsel to theBoard.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Cannery,Agricultural,Packing and Allied Workers of America, Local 216,herein called Local 216, affiliated with the Committee for IndustrialOrganization, the National Labor Relations Board, herein called theBoard, by the Acting Regional Director' for the Eighteenth Region(Minneapolis,Minnesota), issued its complaint, dated May, 4, 1938,againstWilson & Co., Inc., Faribault, Minnesota, herein called therespondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7) of26 N. L. R. B., No. 32.297 298DECISIONSOF NATIONALLABOR RELATIONS BOARDthe National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint, accompanied by notice of hearing, were dulyserved upon the respondent and Local 216.In respect to the unfair labor practices, the complaint, as amended-during the hearing, alleged in substance: (1) that,the respondentdominated, and interfered with the,formatioa,and administration of,and contributed financial:and other support to, a, labor, organizationknown as the Employes' Club, herein called the Club; (2) that therespondent discriminatorily refused to reinstate Marie Chavie, AlfredChristensen, LaVerne Hensel, Effie Summers, and Cordelia_Thibodeaubecause of their union membership and activity; and (3) that therespondent'by'the foregoing and by other acts,: interfered with, re--atrained, and coerced its employees'in the exercise of the rights guar-anteed, in Seo"tion 7 of the'Act.The respondent filed' an answer, dated May; 12, 1938, which, asamended during the hearing, denied that the respondent's business;affects,commerce, within the meaning of the Act, and that the respond-ent had engaged in the alleged unfair labor practices.' 'The answeraffirmatively alleged that Local, 216 is a ,successor to an- organizationformerly known as Independent -Union of All Workers, herein calledthe Independent, and that the Independent was a lawless and sub-versive organization.Pursuant to notice, a, hearing vas held at Faribault, Minnesota,from 1May 23 through June 3, 1938, before J. J. Fitzpatrick, ,the Trial,Examiner duly, designated , by' the Board.The Board and,, the re-spondent were represented by counsel and participated in the hearing.At the opening of the hearing the Club,, appearing by counsel, movedto intervene in the proceeding.The motion also sought leave forintervention individually by 32 named persons alleged to be membersof the Club.The Trial Examiner sustained the Board's objectionto the intervention of such persons.He,gri,nted the motion to inter-vene, as to the Club, but limited its participation in the proceedingto the allegation of the complaint 'that it is company dominated.Thereafter the Club was represented by counsel :and participated- inthe hearing in accordance with the Trialxaminer's,ruling;regardingthe terms of intervention.Full opportunity to be heard,,to examineand cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.After its motion to intervene had been granted, the Club then movedfor leave to file an answer to the complaint which alleged in substance:(1) that the Club is an unincorporated labor organization, the membersof which are all, production, employees at the, plant;. (2) that the Clubisnot company dominated; (3) that the Club. was, formed. in.orderthat its members would not be required to join and be 'represented forcollective bargaining purposes by Local 216; (4) that Local 216 is the WILSON & CO., INC.299,successor, to a-branch of the Independent, .that the objectives of theIndependent are.violence and strikes, and that Frank Ellis, a, leader, ofthe Independent, sought to force himself upon the working people, ofFaribault, including the respondent's employees, as their ,collectivebargaining representative; (5) that the respondent's production em-ployees constitute a -unit appropriate.for the purposes, of. collectivebargaining, and that the Club represents 98 per. cent of such employees;and (6) that a question has arisen concerning the representation,of therespondent's employees and that such question, affects commerce,within the, meaning of the Act.The answer. concluded,inter, alia,with a petition that the Board certify the, Club as the collective bar-gaining representative of the respondent's production employees atthe 'plant.The Trial Examiner denied, the Club's application forleave to *file; the answer, on the ground, that; it raised issues of repre-sentation and other issues not involved in this proceeding.He gavethe Club leave, however, to file an,answer within the issues of the,case.The Club did not-thereafter offer to file such an answer.- ,., ,I.During, the hearing the respondent and the Club both applied: forcovered by the respondent's applications .for subpoenas, counsel -forthe Board agreed to produce such -witnesses. and records. . The, TrialExaminer therefore did not rule upon those, portions, of.the respond-ent's applications and he denied the,remaining portions,of the,respond-ent's applications and the Club's application on the ground that-theevidence 'thereby sought to be adduced was irrelevant to the issues ofthe case..Duringtthe hearing the-Trial Examiner granted the Board's motionsto dismiss the complaint as to Thibodeau and to conform the pleadingsto the proof. ' At the close of the Board's case and again at the,closeof the hearing the respondent moved that the complaint be dismissedin its entirety.The Club moved that the allegations, of the complaintthat the Club is company dominated be, dismissed.. The TrialExaminer, denied these motions. .During 'the hearing the 'TrialExaminer made several rulings on other motions andon objections tothe admission of evidence.The Board has reviewed all -the rulings ofthe' Trial Examiner, during the hearing, including those mentionedabove, and finds that no prejudicial errors were committed:Therulings are hereby affirmed.,I.,. _ ,On August 4, 1938, the.Trial Examiner filed, his; IntermediateReport, copies ' of which, were duly served upon the parties.OnSeptember 6, 1938; the respondent and the Club: filed exceptions, tothe Intermediate Report.The respondent also requested permissionto file a brief and to argue orally before the Board.On April 26,-1939,all parties were granted permission to file briefs with the Board and 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubsequently the parties were duly notified that the oral argumentbefore the Board was scheduled for June 6, 1939.None of the partiesavailed itself of the opportunity to file a brief and none appearedbefore the Board on June 6, 1939, to present oral argument.On July 6, 1939, acting pursuant to Article II, Section 38, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, the Board issued an order, copies of which were duly servedupon the parties, vacating and setting aside the Intermediate Report,reopening the record, and 'authorizing the Regional Director to issuean amended complaint and notice of further hearing.Upon a secondamended charge duly filed by Local 216, the Regional Director issuedan amendment to complaint dated September 6,. 1939, alleging thatthe respondent was continuing to engage in unfair labor practices,within the meaning of Section 8 (3) of the Act, by discriminatorilyrefusing to reemploy Chavie, Christensen, Hensel, and, Summersbecause of their union membership and activity.Copies of the amend-ment to complaint, accompanied by notice of further hearing, wereduly served upon the respondent, Local 216, and the Club. There-after, the respondent filed with the Regional Director a motion todismiss the amendment to complaint and at the same time an answerdenying the allegations of the amendment to complaint.Pursuant to notice, a further hearing was held at Faribault, Minne-iner duly designated by the Board.The Board and the respondentwere represented by counsel and participated in the further hearing.Full opportunity to be heard, to examine and cross-examine witnesses;and to introduce evidence bearing on the issues was afforded allparties.'At the opening of the hearing, the Trial Examiner deniedthe respondent's motion to dismiss the amendment to complaint.During the hearing the Trial Examiner made several rulings on othermotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner at the further hearingand finds that no prejudicial errors were committed.The rulings arehereby affirmed.On January 6, 1940, the Trial Examiner filed his IntermediateReport on both the hearing and the further hearing, copies of whichwere duly served upon the parties.He found that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce, within the' meaning of Section 8 (1), (2), and (3) andSection 2 (6) and (7) of the Act. - He recommended that the respond-ent cease and desist from interfering with, restraining, and coercing itsemployees in the-exercise of the rights guaranteed in Section 7 of thesCounsel for the Club was not present at the further hearing WILSON & CO., INC.301Act, that the respondent disestablish and withdraw all recognitionfrom the Club as a labor organization,and that the respondent rein-state Chavie,Christensen,Hensel,and Summers with back pay.Exceptions to the intermediate Report were filed by the Club onJanuary 26,1940,and by the respondent on February 5, 1940.Therespondent also requested permission to file a brief and to argue orallybefore the'Board.On February 6, 1940, all parties were grantedpermission to file briefs,and subsequently the parties were dulynotified that the oral argument was set for April 16, 1940.None ofthe parties availed itself of the opportunity to file a brief and noneappeared before the Board on April 16, 1940, to present oral argument.The Board has considered the exceptions to the Intermediate Reportof January 6, 1940, and,except as they are consistent with the findingsof fact, conclusions of law, and order herein, finds them without merit.Upon the entire record in the case,the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT.Wilson & Co., Inc., a Delaware corporation,maintains its principaloffice and place of business in Chicago,Illinois.It owns and operatespacking plants in California,Georgia, Illinois, Iowa, Kansas, Minne-sota, and Oklahoma and produce packing plants in Alabama, Iowa,Minnesota,Missouri, Oklahoma, Tennessee,and Texas.Through asubsidiary New Jersey corporation the respondent operates about 100branch houses in Eastern,New England,MiddleWestern, South-western, and Southeastern States, distributing and selling the respond-ent's products to wholesale and retail dealers.The respondent operates a produce-packing plant at Faribault,Minnesota, which is the plant involved' in this proceeding, wherebutter, eggs,chickens,and turkeys are processed and prepared formarket.For the fiscal year ending in April 1938 the plant processedand prepared for the market 1,387,590 pounds of fowl, 824,020 poundsof turkeys,1,886,390 dozen eggs, and 4,345,763 pounds of butter.About 99 per cent of the fowl, 100 per cent of the turkeys, and 84per cent of the butter were purchased within Minnesota.During thissame period about 80 per cent of the dressed and processed fowl, 84per cent of the dressed turkeys, and 95 per cent of the processed butterwere sold outside Minnesota.Of the eggs,786,273 dozen shell eggswere processed and prepared for the market,ofwhich about 82per cent were sold outside Minnesota;and 1,472,468 pounds of frozeneggs were processed and prepared for the market,of which about62 per cent were sold outside Minnesota. 302DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THEORGANIZATIONS INVOLVEDUnited Cannery, Agricultural, Packing and AlliedWorkers ofAmerica, Local 216, is a labor organization affiliated with the Com-mittee for Industrial Organization,' herein called the C. I. 0., ad-mitting to membership the respondent's non-supervisory employeesat the plant, excluding office employees.Employes' Club is an unaffiliated labor organization admitting tomembership the respondent's employees at the plant, excluding theplantmanager, assistant plantmanager,office manager,assistantoffice manager, and plant superintendent.III.THE UNFAIR LABOR PRACTICESA. The backgroundThe respondent's business is seasonal, except for the work in thebutter room, where butter is processed and prepared for market andwhere the volume of work is substantially constant throughout theyear.All other departments of the plant virtually suspend opera-tions from Christmas until March of each year.The processing of eggs normally begins early in March and endslate in July.The work in the egg department is of two types: Can-dling, for the purpose of grading the eggs ; and breaking, for the purposeof removing the egg meat from the shell.After the egg meat hasbeen removed, it is churned and prepared for sale in bulk form.Thework in the poultry picking room normally begins early in June, as.the egg season slackens, and continues until about Christmas.Shortly before Thanksgiving and Christmas there are two peakperiods each lasting about 10 days.The work in the poultry pickingroom consists of killing the poultry and removing the feathers.Thereceiving dock, the feeding station, and the poultry packing room areauxiliary to the picking room and the volume of work and numberof employees fluctuate in accordance with the volume of work in thepicking room.During the slack season the egg and poultry depart-ments operate only one or two days a week.In 1933 and 1934 the Independent organized one of its units in theplant.About July 1934 the Independent called the employees outon strike, and the plant remained closed for about 9 months.Whenthe respondent reopened the plant about April 1935 many of the em-ployees who had participated in the strike were rehired.By thattime, however, the Independent had ceased to exist as a labor organi-zation of the respondent's employees.Late in November 1937 a group of employees organized Local 216.On December 10, 1937, after many of the employees had joined,3Now the Congress of Industrial Organizations WILSON & CO., INC.303Local 216 received a charter from United Cannery, Packing, Agri-cultural and Allied Workers of America.B. The ClubAbout December 9, 1937, Russell Woods, the employee in chargeof the poultry picking room, and Anthony O'Brien, the employee incharge of the receiving dock, decided to organize an unaffiliated unionof the respondent's employees in opposition to Local 216.Accordingto their testimony, at the recess period about 9:30 a. in. on December9, 1937, they went to the office of Thomas H. Quinn, a local attorney,who had in his possession the documents for an unaffiliated union,the organization of which had been contemplated during We 1934strike.They secured the documents at Quinn's office and proceededto the office of another attorney, Charles Sales. In consultationwith Woods and O'Brien, Sales deleted several paragraphs allegedlyinapplicable to the labor organization then to be established.Leavingthe papers in O'Brien's custody, the two 'men thereupon returned tothe plant.Among the documents was a petition for the establishmentof the Club which Woods and' O'Brien took back ' to the plant.Al-though the recess period lasts only 10 or 15 minutes, Woods claimedthat O'Brien and he went to the office of Quinn, 12 or 13 blocks distantfrom the plant, then proceeded to the office of Sales, and returnedto work,by the end of the recess period.During the same day the organizers started a campaign to securemembers for the Club by soliciting the signatures of the employees tothe petition.Thus O'Brien gave the petition to Nellie Hel]evik, anemployee in the poultry picking room. In accordance with thearrangement made between Hellevik and Bessie Rauschert, the em-ployee in charge of the egg candling room, the latter stationed herselfin the dressing room and, as Hellevik directed about 25 employeesindividually to leave their work, they went to the dressing room whereRauschert solicited them to sign the petition for the Club.'Hellevikexplained that the only girls whom she sent to Rauschert were thosewho, she knew, had not joined Local 216.All the women so directedto the dressing room signed the petition.Although Woods deniedobserving any solicitation for the Club on company time and property,his work required him to move about the picking room constantly.We are unable, therefore, to give credence to his testimony that asteady stream of about 25 consecutive absences from work in thepicking room could occur in one morning without those absencescoming to his attention.Thereafter and during the next 2 days the employees in the otherdepartments were solicited by Clarence J. St. Martin, the employee3Rauschert was not at work at the time she engaged in this solicitation. 304DECISIONSOF NATIONALLABOR RELATIONS BOARDin charge of the poultry packing department.In this manner,withina few,days, the. Club had enlished as members about 76 employees,most of whom had signed the petition at the direct solicitation of theemployees under whomthey.worked. 'Fred Allison,the employeein charge of the butter department,acted as the president of the Clubduring the organizing campaign.Sometime in December O'Brienwas elected the president of the Club.Local 216 and the Club were thus competing for members at a timewhen the respondent was about to make the customary seasonal lay-offs, which were scheduled to go into effect a few days before Christmas1937:Fearful that its members would be discriminated against in theimpending lay-offs and might not be'reinstated the next spring,Local 216 sent a committee to negotiate with the respondent onDecember 11,1937.This committee consisted of Frank Krueger,Marie Chavie,Alfred Christensen,La Verne Hensel,Martin Paquette,Effie and Pearl Summers, and Cordelia Thibodeau,who were em-ployees of the respondent,and George E. Evans and Ed Folan, twoC. I. O. representatives.The' respondent was represented byWilliam J. Wilson,.the plant manager,Harvey Clark,the assistantplant manager,and Maury Hopkins, the director of the respondent'sindustrial relations department.Evans and Folan, who were the principal spokesmen for Local 216,stated that its members feared that they might be discriminatedagainst in the impending seasonal lay-offs, owing to the activities ofthe head employees in the various departments in organizing the Club,and that Local 216 had secured signed statements from certain of itsmembers regarding such activities.Hopkins claimed that Ericksonwas the only foreman at the plant, summoned him to the meeting,and asked him if he had assisted in any way in the Club's formation.Erickson denied that he had engaged in such activity,whereupon hewas excused from the meeting.Hopkins stated that since the onlyforeman in the plant had denied participating in the Club's formation,he would not examine the statements submitted by Local 216 with re-spect to the activities of alleged supervisory employees.Pearl Summers asked if the respondent would follow seniority inthe impending seasonal lay-offs' and in reinstating the employees towork in the spring.Hopkins explained that, owing to the seasonalcharacter of its business,the respondent needed large numbers ofemployees on short notice and could not, 'therefore,agree to recall theemployees in the order of their seniority.He agreed,however, thatthe respondent would recall the employees in accordance with theirseniority "as far as humanly possible."During the meeting, therepresentatives of Local 216 asked if the respondent would postnotices in the plant stating that the respondent would not discriminateagainst the members of Local 216 in laying off and recalling the em- WILSON & CO., INC.305'ployees and that the members of Local 216 might present grievanceswithout fear of discrimination against them by the respondent.Therespondent rejected this request on the ground that its policy respect-ing its employees was well known, that it did not discriminate againstemployees because of their membership or activity in a labor organiza-tion, and that it was always willing to negotiate respecting workingconditions with any group of employees.During the previous slack seasons it had been the respondent'spractice to recall substantially all the employees for a few hours onone or two days a week to process the products in the plant.Duringthe summer and fall of 1937 the Chicago office decided to abandon thispractice, and for the slack season beginning at Christmas 1937 toretain a small group of employees who were able to work in severaldepartments and to have them perform all the available work.Ex-cluding the plant manager, the assistant plant manager, the generalsuperintendent, and the office force, the number of production em-ployees in early December 1937 was 89.. During the rush periodbefore Christmas 1937 the number of production employees increasedOn December 22, 1937, before the seasonal lay-offs, about 41employees, or 47'per cent of the employees then working, were mem-bers of the Club; 30 employees, or 34 per cent, were members of Local216; and 17 employees, or 19 per cent, were not members of eitherlabor organization.4Of the 51 employees laid off, 13, or 25 per cent,were members of the Club; 26, or 51 per cent, were members of Local216; and 12, or 24 per cent, were not members of either organization.5If the respondent had reduced its force proportionately about 17members of Local 216 would have been laid off.Thus, by December30, 1937, the membership of Local 216 among the working employeeshad been reduced from .30 to 4, a reduction in terms of percentagefrom 34 per cent to 11 percent.The operation of the laws of chancerequires us to make an allowance for a reasonable variation betweenthe actual and the theoretical figures, since these laws cannot beexpected to operate in precise proportions.Accordingly a reasonablevariation between the actual and the theoretical figures would notindicate that the respondent's method of reducing its force wasdiscriminatory in its application to the members of the two labororganizations.But this variation between the actual and thetheoretical figures is about 23 per cent.This variation is so con-siderable that we can only conclude that a disproportionate numberof the members of Local 216 were laid off on or about December 22,1937, and a disproportionate number of the members of the Club were4This figure includes four employees who were members of both the Club and Local 216, hence it is im-possible to determine with which organization they were,in fact, affiliated5This figure includes two of the four employees listed in footnote4, supra 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDretained in the week after Christmas 1937.Thus, during the seasonallay-offs, the fears of Local 216 were realized and its members suffered.In 1938'the Club held at least two meetings in the evening afterwork in the plant; one in February and one in April.At the Februarymeeting Delbert Greenwood, an ordinary employee, was elected tosucceed O'Brien as the president of the Club in order to avoid any con-troversy as to the propriety of an employee in O'Brien's position actingas the president.On the evening of the April meeting, which consistedin part of a party, Oscar Rauschert, whose work is similar to that of anight watchman, covered the lower half of the plant windows facingthe street with heavy wrapping paper, because he "didn't know whatthe management would say about having beer in the building."Heconceded that the windows had not been so covered on any other oc-casion.Clark, then the assistant plant manager and general super-intendent, attended this party.In view of Clark's presence, the rea-son advanced by Rauschert for covering the windows is not worthyof'belief.In our opinion, the plant windows were covered to concealthe fact that the Club was utilizing the respondent's property, and weso find.Clark claimed that he understood that the party was merelyone given by the employees and denied that he had any knowledgethat it was given by the Club.Wilson admitted that he would nothave permitted Local 216 to hold a meeting in the plant.We are of the opinion that the respondent, through its supervisoryemployees, organized the Club and thereafter contributed support toit."The respondent contends that Allison; O'Brien, Bessie Rauschert,St.Martin, and Woods, respectively in charge of the butter, receiving,'egg candling, 'poultry packing, and poultry picking departments, arenot supervisory employees for whose acts it is responsible.We do notagree with this contention.These employees exercise substantialsupervision over the employees in the departments to which they areassigned.Although they operate machinery and work with the or-dinary employees, they are responsible for maintaining time records,transmitting instructions from the general superintendent to the ordi-nary employees, instructing new employees in the proper performanceof their duties, and maintaining discipline.They receive steadyemployment, being transferred among the departments during slackseasons, and receive an hourly wage rate higher than the rates paidto ordinary employees.Although they do not possess the absolutepower to hire and discharge in their respective' departments, theseemployees are consulted , by the higher officials in such matters.6The Club claims that it was formed by a group of employees in self defense against the activities of theorganizers of Local 216,and contends that the members of Local 216 generally engaged in acts of physical vio-lence, such as "backing up" employees against the wall to compel them to join Local 216.There was con-siderable enthusiasm and propagandizing by the leaders of both'the Club and Local 216 in competing formembers.The competition for members produced some feeling between the two groups,including one ortwo brief lights.The contention of general physical violence and threats on the part of members of Local216 is not substantiated,however,by the record. WILSON & CO., INC.307That they are considered by the employees as representatives of themanagement is plainly shown by the resignation of O'Brien from thepresidency of the Club because of the belief that it was improper for adepartment head to fill this position.On the basis of all the evidence,we find that Allision,_ O'Brien, Bessie Rauschert, St.Martin, andWoods are supervisory employees and representatives of the manage-ment for whose activities the respondent is chargeable.7We have observed that Woods and O'Brien initiated the formationof the Club and, with the aid of other department heads, succeeded insoliciting a substantial number of members for the Club.Despite thecomplaint of Local 216, the respondent refused to instruct these super-visory employees to desist from their activity and refused to curbthese employees in any other manner from enlisting the respondent'sprestige on the side of the Club. Indeed, in the face of these activitiesof the supervisory employees, the respondent even refused to postassurancesthat members of Local 216 would not be subject to dis-crimination.In addition the respondent permitted the Club to holdmeetingson its property and admitted that a similar privilege wouldnot have been accorded Local 216. Finally, upon the terminationof the peak season, the respondent chose for lay-off almost everymember of Local 216 in the plant. In view of the disproportionatenumber of members of Local 216 thus laid off, and, as we concludebelow, in the absence of any explanation for such choice of Local 216adherents, we are satisfied and find that the respondent discriminatedin its choice of employees to be laid off in order to discourage member-ship in Local 216 and encourage membership in the Club.' In thelight of the activities of the supervisory employees in behalf of theClub and the support described above that the respondent acccordedto this labor organization, it is plain that the Club can not and doesnot represent the free choice of the employees.Upon the basis of the foregoing facts, we find that the respondentdominated and interfered with the formation and administration ofthe Club and contributed support to it.We further find that the-7SeeSwift & Company v.National Labor RelationsBoard, 106 F. (2d) 87, 93(C. C. A 10),mod'g and enf'gMatter of Swift & Company,a CorporationandAmalgamated Meat Cutters and Butcher Workmen of NorthAmerica, Local No. 641, et at.,7 N. L. R. B 269, where theCourt states:... They (two high supervisory officials)took no effective means to stop repeated violations of theAct.Furthermore,with respect to the acts of the supervisory foremen, the doctrine of respondentsuperior applied andpetitioner (the company)is responsible for the actions of its supervisory foremen,even though it had no actual participation therein.See alsoInternational Association ofMachinists et at v. National Labor RelationsBoard,November20, 1939(C. A. for D. C.),enf'gMatterof TheSerrickCorporationandInternationalUnion,United AutomobileWorkersof America, Local No459, 8 N. L R. B 621.8Montgomery Ward & Co v. National Labor Relations Board,107 F. (2d) 555(C C. A. 7),mod'g and enf'gMatter of Montgomery Ward & CompanyandReuben Litzenbergeret al., 9N: L-B B. 438 See alsoHamilton-Brown ShoeCo. v. NationalLabor Relations Board,104F. (2d) 49 (C C. A 8),mod'g and enf'gMatter ofHamilton-BrownShoeCompanyandLocal No125,UnitedShoeWorkers ofAmerica, etc,,9 N. L. R. B. 1073,Matterof UnitedStates Smelting etc. CompanyandBingham Underground Miners'UnionNo. 2 of the Inter-nationalUnionofMine,Milland SmelterWorkers,10N. L. R. B. 1015.CfMatter of HilgartnerMarbleCompanyandInternationalAssociationofMarble,Slate,andStonePolishers, etc.,13 N. L. R. B. 1200. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent has thereby interfered with, restrained,and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theAct.C. The refusals to reinstateAs we have stated above, the respondent laid off a disproportionatenumber of the members of Local 216 in December 1937 and did notindicate to Local 216 that it was abandoning its previous system ofwork during the slack season.So far as the record indicates, however,the previous system was not abandoned for the purpose of eliminatingthe members of Local. 216 as employees. ,During January and February 1938 the number of production em-ployees was about 27.The customary seasonal increase in the re-spondent's operations began in March 1938.The pay rolls for theperiod extending from March 3 to May 19, 1938, inclusive, show asteady increase from 27 to 48.At the hearing Clark, then the generalsuperintendent, explained that in recalling the employees in the springof 1938 the respondent took into account the following factors: (1)availability, or the promptness with which an employee could he putto work; (2) experience; (3) the economic necessity of an employee forwork; (4) seniority; (5) cooperation with other employees; and (6)an employee's attitude toward his supervisors.By "attitude" Clarkstated he meant that an employee was not "smart alecky about takingorders," -"surly," or "grouchy and fussing." In the light of thesi'circumstances, we turn to consider the refusal of the respondent, toreinstate the employees named in the complaint.1.Hensel and SummersLaVerne Hensel and Effie Summers were hired in May 1935 andApril 1937, respectively.In the spring of 1937 Hensel's wages wereraised from 25 to 30 cents per hour.Prior to the 1938 season shecustomarily worked steadily each year from March until June in theegg department, and from July until Christmas in the poultry pickingroom.Woods laid Hensel off on December 22, 1937, stating thatshe would be recalled during the following week when, he believed, therespondent would resume operations in the picking room.Summersworked in the egg candling department from April until September1937 and in the poultry picking room until December 1937.OnDecember 17, 1937; through her-husband, Pearl Summers, she securedpermission from Erickson, then the general superintendent, to gohome for Christmas.Erickson told Pearl Summers that his wifecould return to work after the Christmas holidays.Hensel and Summers both joined Local 216 in December 1937 andwere members of the union committee which conferred with the re-spondent in that month. It is clear that the union membership and WILSON & CO.; INC.309,activityof Henseland Effie Summers were known to the respondentbefore their work ended in 1937.I .-About March 15, 1938, Hensel and; Summers applied together .tothe respondent for reinstatement.Clark -told them, that no. work.wasthen available, but that the respondent might,be able to recall themto work within a few days.During the -week, of March 3, 1938, thename of one new female employee appeared on the pay, roll,'but therecord does not show whether that was the first week that she wasemployedin 1938.9During the week of March 17, 1938, the respond-ent hired three new female employees10and, reinstatedone femaleemployee 11 for the newseason.the respondent hired five new female employees, 12 and reinstated threefemale employees.13During the-week of April 7, 1938, the respondenthired four new female employees 14,and reinstated two female employ-ees.11Thereafter, up to and including the week of May, 19, 1938, therespondent reinstated four additional employees.16To summarize:From March up to and including the week of May 19 ,1938, inclusive,the respondent increased its staff of female employees by 23, of whom18 were hired or reinstated, as the case may be, following the weekin which Hensel and Summers applied for reinstatement.None. 'ofthe employees thus hired or reinstated were members of Local 216,except Cole, Headline, and Walderon.These three women joinedLocal 216 in January 1938, after their lay-offs.They do not, appearto have been active in any way in that organization. -Cole subse-,quently joined the Club.Stearns, Smith, and Tousignant were mem-.bers of Local 216 in December 1937, but withdrew from membershipin December 1937, January, and March, 1938, respectively. , All.sub-sequently joined the Club.,'It is clear, therefore, that the respondent materiallyincreased itsforce after Hensel and Summers applied for reinstatement.Of the12 new employees who were hired during the 1938 eggseason,7 workedprincipally in the egg candling department whereHensel and Summershad worked during the 1937 season.Of the seven new employees,,three were hired before Hensel and Summers applied for reinstatementand four thereafter.,9Catherine NewkirkWe regard as a new employee a person whose name'does not appear on a pay rollin December 1937, when the respondent's operations were at the yearly peak and when the respondentwas most in need of employeesHad they worked for the respondent earlier in the 1937 season,,they werelaid off before Hensel and-Summers, or Christensen,whose case will be discussed below, and presumablyhad less seniority or were less desirable as employees to the respondent than Hensel,Summers, and Chris-tensen10 Juanita Cunningham,Elaine Gravelin,and Della La Pierre.11Esther Smithii Ione Aube, Alvma David, Irma Davis, Mary Gale, and Lucille Wolfe , .,13Bertha Pommeranz,Josephine Smith, and Catherine StearnsItFlorence Cole,Marie Junker,Elizabeth Miller, and Gertrude Walderon.iiAnn Duchene and Margaret Headline16Hattie Johnson,Catherine Magadanz,Alice Tousignant,and Dorothy Weed323429-42-vol. 26-21 310DECISIONSOF NATIONALLABOR RELATIONS BOARDThe respondent did not contend that Hensel and Summers were notreadily available, did not need work," did not cooperate with their.fellow, employees, or that they had an attitude toward their super-visors which was unsatisfactory to the respondent.The only remain-ing factors listed by the respondent as bearing upon the order in whichitL recalled the employees to work in the spring of 1938 are experienceand seniority.Hensel had worked in the egg candling and poultrypicking departments during the three previoussesaons, andher wageshad been raised in thelast season.Summers had worked in the samedepartments for several months each during the 1937 season.Thus,both were. experienced in two departments.Moreover, in Woods'opinion, both were good workers..The egg candling department normally employs about 12 women.According to her testimony Hensel was the fifth in seniority in .thatdepartment and Summers claimed that she was about the sixth inseniority in that department.The respondent did not controverttheirclaimsregarding their seniority and we accept them as substan-tially correct.Six women were employed in the egg candling depart-ment during the week in which Hensel and Summers applied forreinstatement.Even assuming that the respondent did not observeseniority strictly, and therefore making an allowance for the reinstate-ment of certain employees in 1938 prior to the date of Hensel and Sum-mers' application for reinstatement, the respondent did not defendits reinstatement of three egg candlers 18 after Hensel and Summersapplied, for reinstatement on the ground that the three egg candlersso reinstated had,more seniority than Hensel and Summers.Apart from the question of their seniority, in view of Hensel andSummers' experience and particularly since the respondent had failed.to reinstate any members of Local 216, except three whose union activ-ity, appears to have been negligible, it was incumbent upon the re-spondent, we believe, to make an adequate explanation for the hiringof seven new egg candlers in the spring of 1938.19The respondent didnot account for the hiring of four new and inexperienced egg candlers'after Hensel and Summers applied for reinstatement.Later in 1938 season, after the week of May 19, the respondenthired seven women, who admittedly had no experience in that opera-tion, to work in the poultry picking department.20This was theother department in which Hensel and Summers had worked in thepreviousseason.17Summers'husband was employed bythe W P. Aie See footnote 13,supra.iYCfMontgomery Ward&Co. v. Nat,enat LaborRelationsBoard,footnote 8,supra,where, in an analogoussituation,the Court stated, "This inference of discriminatory discharge leaves it up to the employer to givean adequate'explanation of the discharge'even though the burden of proof remains on the Board, since itis obvious that the reason of the discharge 'lay exclusively within its knowledge'National Labor RelationsBoard v. Remington Rand, Inc,94 F. (2d) 862, 871, 872."20Elsie Ahlman,Jessie Crandall, Mrs. John Hunt, VernesKruze,Madeline Waibrock, Hazel Wheeler,and Mary Frances Wheeler. WILSON & CO., ' INC:311The reinstatement of old employees without an explanation oftheir qualifications and seniority as contrasted with Hensel and Sum-mers, the hiring of the new and inexperienced employees, and therefusal to reinstate Hensel and Summers in 1938 were contrary.tothe respondent's professed policy of reinstating employees with refer-ence to, their seniority and of hiring experienced employees who werecapable of working in more than one department of the plant. It istherefore apparent that the respondent was inconsistent in applyingitsprofessed rules 'respecting seniority and experience in refusingto reinstate Hensel and Summers in the spring and summer' of 1938.The respondent's sole explanation for the employment of otherwomen and its refusal to reinstate Hensel and Summers in the springof 1938 is Clark's statement, "There have been some put on that Ithought, were better fitted for the job and that could do the work Iwanted."He did not vouchsafe the reasons, for his opinion, did, notspecify which persons he regarded as superior, and did not contendthat they were all superior.He did not claim that Hensel and Sum-'mers were incompetent or unsatisfactory employees. In circum-stances requiring an adequate explanation for the refusal to reinstateHensel and Summers in the spring of 1938, the respondent contenteditselfwith making a general claim that some of the employees thushired were superior.The vague and indefinite character of the respondent's explanationfor its refusal to reinstate Hensel and Summers prior to July 1938 isin sharp contrast to the explicit character of the explanation for itsrefusal to reinstate them in a period extending from July 1938 toDecember 1939.About July 1, 1938, Woods succeeded Clark as thegeneral superintendent of the plant.The former stated that shortlythereafter several employees asked him if he intended to recall anymembers of Local 216, notifying him of their unwillingness to 'workwith the members of Local 216 and warning him that if he reinstatedthem there would be a'strike.Woods explained that he' had refusedto reinstate Hensel and Summers for'the following reason:They [the employees who joined Local 216] organized a uniondown here that fall [1937] . . . they used such coercion,, suchthreats, tried to intimidate the other employees, and used, suchabuse that there was a personal feeling against these people, sothat in order to keep peace in the plant and to keep the otherfolks from going out on strike, because they refused to workwith them, that I didn't rehire them.. . . My, reason for not rehiring them back . . . was due` tothe abuse, the threats and intimidation that, they put on thepeople who didn't believe as they believed.There was a per-sonal feeling down in the plant that the other people refused to 312DECISIONSOF NATIONALLABOR RELATIONS BOARD'Work with them and in order to keep peace in the plant I didn'tdare hire them back until there was a different feeling towardsthem.21The record does not support Woods' contention that the membersof Local 216 engaged in such misconduct as to warrant his refusal toreinstate them'."We need not decide whether the respondent wasseriously concerned about 'the strike threats of several Club members.22Even though induced by the attitude of the Club, such discriminationwas unlawful.23It is plain that the respondent refused to reinstateHensel and Summers because of their union membership and activity.Upon the basis of the'foregoing facts, we find that the respondent,by refusing to reinstate LaVerne Hensel and Effie Summers on andafterMarch 31, 1938, discriminated against them in regard to theirtenure of employment, thereby discouraging membership in Local 216.We further find that 'the respondent has thereby interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Neither Hensel nor Summers has had any earnings since her lay-off . 142.Christensen-Alfred Christensen was hired by the respondent in 1933 as a commonlaborer -and was subsequently transferred to the picking room wherehe worked,under Woods.Except for the 9 months in 1934 and 1935when the plant was closed because of the strike, and the seasonallay-offs, he worked continuously for the respondent until he was laidoff, on December 22, 1937.Christensen, joined Local 216 on December 3, 1937, and wore hisunion button at work. About December 6, 1937, when Woodslearned that Christensen had joined Local 216, he asked Christensen'22At the beginning of the 1939 season, Woods asked several employees what would occur if he reinstated theemployees who had been members of Local 216. The persons whom Woods questioned stated that theemployees would object strenuously.Nevertheless Woods recalled Margaret Kolterman about June 1939According to Woods, therewas "a feelingof tenseness"among theemployeesfor severaldays after Kolter-man was reinstated.As soon as Woods concluded that the "feeling" induced by Kolterman's reinstatementhad quieted down, he recalled Thelma Pemrick about July 1939 and Ann St. Martin in the fall of 1939.Woods' explanation for reinstating Kolterman, Pemrick and St. Martin before the other members of Local216 was that these three were less "aggressive" than the others and that it was better to reinstatethe lessaggressivepersons first.22 It should be noted in this respect that we have already found that the respondent dominated the forma-tion and administration of the ClubIt is doubtful, under thecircumstances,that the respondent wouldhave feared reprisals from the organization that it had created and controlled..22NationalLabor RelationsBoard v. Star Publishing-Co,97 F. (2d) 465 (C. C. A. 9), enf'gMatter of StarPublishingCompanyandSeattle Newspaper Guild, Local No.82,4 N. L. R. B 498,Matter of Trawler MarisStella, IncandAmerican CommunicationsAssociation, 12 N. L. R. B 415.24During rebuttal, counsel for the Board called several witnesses to show that there had been tamperingwith Hensel as a Board witness following her testimony in chief for the Board.The evidence introducedby the Board showed: (1) that after Hensel testified, complaints were made to officials of the City of Fari-bault by officials of the local Chamber of Commerce with respect to the retention of Hensel's husband, FredHensel, as a city policeman, (2) that subsequently these officials of the City of Faribault secured Hensel'sresignation from the police force.The evidence introduced by the respondent and the Club showed thatneither the respondent nor the Club Taal any connection with the procuring of Fred Hensel's resignation. ,WILSON & CO., INC.313whether he had and Christensen answered affirmatively.About thissame time in December 1937 Superintendent Erickson encounteredChristensen in a Faribault beer tavern and remarked, "Al, I can'tfigure out that you of all people should join a union. 'I thought youalways had it pretty nice around this plant." Christensen' was a mem-ber of the union committee which conferred with the respondent inDecember 1937. It is clear that his union membership was knownto his superiors at the plant before his lay-off.When Christensen was laid off in December 1937, the respondentdid not state when he would be recalled.The respondent's practicein previous years had been to recall him in the spring. In March4938he applied for reinstatement, asking why the respondent had notpreviously recalled him.Wilson told Christensen that the respondenthad no work for him at that time, but that he would be recalled whenhis services were required.Christensen did not thereafter apply forreinstatement nor was he recalled to work.During the 1938 season the respondent hired three male employeesinAugust 25 and one in October.26Duchene, had previously beenemployed by the respondent as a common laborer for a short timein the 1937 season and his work did not require experience.Fliegeland, Schultz had been employed by the respondent during the 1937respectively, but neither was employed by the respondent in Decem-ber 1937 when the plant operations were at the yearly peak and whenpresumably the respondent was most in need of employees.DonaldHoban, who had no previous experience with the respondent, was firsthired in August 1938 as a poultry packer. It is plain that Christensenhad greater seniority and experience than any of the above-namedemployees.Nevertheless the respondent hired these four men andrefused to reinstate Christensen who had been in its employ contin-uously since 1935.Clark did not contend that these employees weresuperior to Christensen, and Woods did not claim that Christensen wasan unsatisfactory employee.As in the case of Hensel and Summers,described above, Woods gave the fear of economic reprisal on the partof the Club members as a reason for not reinstating Christensen.It is plain that the respondent refused to reinstate Christensen becauseof his union membership. ,Upon the basis of the foregoing facts, we find that the respondent,by refusing to reinstate Alfred Christensen in August 1938 and at alltimes thereafter, discriminated in regard to his tenure of employment,thereby discouraging membership in Local 216.We further findthat the respondent has thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section7 of the Act.- .2&Hubert Duchene, Joseph Fliegel, and Donald Hoban.35Edward Schultz. 314DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Marie ChavieWe shall, not consider the respondent's allegedly discriminatoryrefusal to reinstate Marie Chavie in this case.We shall do so 'in acompanion case decided this day and involving the same issues withrespect to her.27IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III B and Cabove, occurring in connection with the operations of the respondentdescribed in Section I above,, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand-the free flow of commerce.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices,we will order that it cease and desist therefrom and thatit take certain affirmative action which will effectuate the policies ofthe Act..'We have found that the respondent dominated and interferedwith the formation and administration of the Club and contributedsupport to it.By reason of the respondent's domination, interfer-ence, and support, the Club cannot serve as the freely chosen repre-sentative of the respondent's employees.We will therefore order therespondent to withdraw all recognition from the Club as a collectivebargaining representative of its employees and to disestablish it assuch representative.We have also found that the respondent, in violation of the' Act,refused to consider for reinstatement Christensen,Hensel, andSummers.We shall order the respondent to offer' them reinstate-ment, without loss of their seniority and other rights and privileges,in the manner more fully described' below.Hensel and Summers had been employed in both the egg and poultrypicking departments during the 1937 season. Seasonal operationsbegan in the egg department in March 1938.During the week, end-ingMarch 31, 1938, and after Hensel and. Summers had applied forreinstatement, new female employees were hired as egg candlers.Had the respondent not engaged in the unfair labor practices, it isclear that Hensel and Summers would have been reinstated, beforethese new egg candlers were hired.We shall order the respondentto offer reinstatement to Hensel and Summers, dismissing if neces-sary to provide them with employment all new female employees27Matter of Wilson&Co , Inc.andUnited Cannery,Packing,Agricultural&AlliedWorkers of Arnerica,Local 116, etc.26N. L. R. B. 273. WILSON & . CO., ^ INC.315hired in the egg candling department during the week ending March31, 1938, the week in which the respondent engaged in the unfairlabor practices by refusing to consider Hensel and Summers, forreinstatement, and any new female employees hired thereafter inthat department and in the poultry picking department.Christensen had been employed in the poultry department: Seasonaloperations in that department began in-July 1938.As stated above; inAugust 1938 the respondent hired three new male employees.Hadthe respondent not engaged in the unfair labor practices, it is clearthat Christensen would have been reinstated before any new maleemployees were hired in the poultry department.We shall thereforeorder the respondent to offer him reinstatement, dismissing if necessaryto provide him with employment all new male employees hired in thepoultry department in August 1938, the month in which the respondentengaged in the unfair labor practices by refusing to consider Christensenfor reinstatement, and thereafter.We shall order the respondent to make Hensel and Summers wholefor any loss of pay which they may have suffered by reason of therespondent's discrimination against them by payment to 'each of themof a sum of money equal to the amount that he would have ' earnedfrom the week ending March 31, 1938, to the date of the offer of rein-statement, less their net earnings 28 during said period.We shall alsoorder the respondent to make Christensen whole for any loss of paywhich he may have suffered by reason of the respondent's discrimina-tion against him by payment to him of a sum of money equal to thatwhich he would have earned from that date in August,1938, upon whichthe respondent hired the first new male employee to work in the poultrydepartment, to the date of the offer of reinstatement, less his netearnings during said period.We will grant the respondent's, motion to dismiss the complaint as toMarie Chavie, without prejudice.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.United Cannery, Agricultural, Packing and Allied Workers ofAmerica, Local 216, affiliated with the Committee for Industrial28By "net earnings"ismeant earnings less expenses,such as for transportation,room, and board,,incurredby an employee in connection with obtaining work and working elsewhere than for the respondent, whichwould not have been incurred but for her unlawful lay-off and the consequent necessity of her seeking employ-ment elsewhereSeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joinersof America,Lumber and Sawmill Workers Union, Local 8690, 8 N L R B 440Monies received for workperformed upon Federal,State, county,municipal, or other work-relief projects are not considered as earn-ings, but,as provided below in the Order, shall be deducted from the sum due the employee,and the amountthereof shall be paid over to the appropriate fiscal agency of the Federal,State, county, municipal, or othergovernment or governments which supplied the funds for said work-relief projects. 316DECISIONSOF NATIONALLABOR RELATIONS BOARDOrganization, and the Employes' Club are labor organizations,within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and adminis'tration of the Employes' Club and by contributing support to it, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (2) of the Act.3.By discriminating in regard to the tenure of employment ofAlfred Christensen, LaVerne Hensel, and Effie Summers, the respond-ent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (3) of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged- in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Wilson & Co., Inc., Faribault, Minnesota, and its officers,agents, successors, and assigns shall:1.Cease and desist from:(a) In any manner dominating or interfering with the administrationof the Employes' Club, or with the formation and administration ofany other labor organization of its employees, and from contributingsupport to the Employes' Club or any other labor organization of itsemployees;(b)Recognizing the Employes' Club as the representative of anyof its employees for the purpose of dealing with the respondent con-cerning grievances, labor disputes, rates of pay, wages, hours ofemployment, or conditions of work;(c)Discouragingmembership in United Cannery, Agricultural,Packing and Allied Workers of America, Local 216, or any other labororganization of its employees, by refusing to reinstate any of its em-ployees or in any other manner discriminating in regard to their hireand tenure of employment or any term or condition of their employ-ment;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to, bargain collectivelythrough representatives of their own choosing, or to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act. WILSON & CO., INC.3172.Take the following affirmative action which the Board findswill effectuate the policies of the Act.(a)Withdraw all recognition from the Employes' Club as therepresentative of any of its employees for the purpose of dealing withthe respondent concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or conditions of work, and completelydisestablish the Employes' Club as such representative;(b)Offer to Alfred Christensen, LaVerne Hensel, and Effie Summersimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority and otherrights and privileges;(c)Make whole LaVerne Hensel and Effie Summers for any lossof pay which may have suffered by reason of the respondent's dis-crimination against them by payment to each of them of a sum ofmoney equal to that which she would normally have earned as wagesfrom the week ending March 31, 1938, to the date of the offer ofreinstatement, less her net earnings during said period; deducting,however, from the amount otherwise due to each of the said employees,monies received by said employee during said period for work per-formed upon Federal, State, county, municipal, or other work-reliefprojects, and pay over the amount, so deducted, to the appropriatefiscal agency of the Federal, State, county, municipal, or other govern-ment or governments which supplied the funds for said work-reliefprojects;(d)Make whole Alfred Christensen for any loss of pay which hemay have suffered by reason of the respondent's discriminationagainst him by payment to him of a sum of money equal to that whichhe would normally have earned as wages from the date of the respond-ent's discrimination against him in August 1938 to the date of theoffer of reinstatement, less his net earnings during said period; deduct-ing, however, from the amount otherwise due him, monies receivedby him during said period for work performed upon Federal, State,county,municipal, or other work-relief projects, and pay over theamount so deducted to the appropriate fiscal agency of the Federal,State, county, municipal, or other government or governments whichsupplied the funds for said work-relief projects;(e)Post immediately in conspicuous' places at its produce plantat Faribault,Minnesota, and maintain for a period of at least sixty(60) consecutive days from the date of posting, notices to its employeesstating: (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a), (b), (c),and (d) of this Order; (2) that the respondent will take the affirma-tive action set forth in paragraphs 2 (a), (b), (c), and (d) of thisOrder; and (3) that the respondent's employees are free to becomeor remain members of United Cannery, Agricultural, Packing and 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlliedWorkers of America, Local 216, and that the respondent willnot discriminate against them because of membership or activityin that organization;(f)Notify the Regional Director for the Eighteenth Region inwriting within ten (10)days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS ORDERED that the complaint be, and it hereby is, dis-missed as to Marie Chavie,without prejudice.MR. WILLIAM L. LEISERSON took no part in the consideration ofthe above Decision and Order.